NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FISH STIX CHARTER FISHING, LLC, et al.,

Petness, Civil Action No. 18-864 (MAS) (DEA)

% MEMORANDUM OPINION
MARK CURE,

Claimant.

 

 

SHIPP, District Judge

This suit involves an alleged injury sustained by Mark Cure (“Claimant”) in the process of
boarding the vessel Fish Stix, owned by Fish Stix Charter Fishing, LLC and Kris Black (“Black”’)
(collectively, “Petitioners”). (Compl. §§ 3-4, ECF No. 1.) Claimant filed an action against
Petitioners in New Jersey state court. (See Compl. § 4; Morley Cert. § 3, ECF No. 6-1 .) Petitioners
filed this action seeking exoneration from or limitation of liability pursuant to 46 U.S.C. § 30501
et seg. and Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions of the Federal Rules of Civil Procedure. (Compl. § 1.)

This matter comes before the Court upon Claimant’s Motion to Dismiss for Lack of Subject
Matter Jurisdiction and for Summary Judgment. (ECF No. 27.) Petitioners opposed (ECF
Nos. 33-35), and Claimant replied (ECF No. 36). The Court has carefully considered the parties’
submissions and decides the matter without oral argument pursuant to Local Civil Rule 78.1. For

the reasons set forth below. the Court denies Claimant’s Motion.
I. BACKGROUND!

This suit involves an alleged injury sustained by Claimant in the process of boarding the
vessel Fish Stix, owned by Petitioners and captained by Black. On the day of the alleged injury,
Black was assisted by two crew members, Flynn and Fariello, (Claimant’s Statement of Material
Facts (“SMF”) ff 23, 28, 30-31, ECF No. 27-11; see Pet’rs’ Resp. to SMF (“RSME”) 4§ 23, 28.
30-31, ECF No, 35.) That day, Claimant and three of his friends chartered the Fish Stix for a
fishing trip, embarking from the Shark River. (SMF 4 34; see RSMF 34; Compl. 3, ECF No. 1.)
The four men walked out onto the dock, approached the Fish Stix, and observed steps bolted to
the deci that were used to board the vessel. (SMF 4 15, 41-42; see RSMF 9§ 15, 41-42.) Before
attempting to board the Fish Stix, Claimant handed his fishing gear to someone on the vessel.
(SMF § 44; see RSMF § 44.)

Claimant stepped onto the stairs and steadied himself on the shoulder of a friend, intending
to step from the top step of the stairs to the cap rail of the ish Stix, then into the cockpit of the
Fish Stix.” (SMF {ff 47, 50; see RSME ff 47, 50.) Claimant then placed his right foot on the cap
rail of the Fish Stix. (SMF § 52; see RSMF 4 52 (disputing that Claimant grasped the hand of
Flynn, but not disputing that Claimant’s foot was on the cap rail of the Fish Stix); Pet’rs’ Opp’n
Br. 8 (“[C]laimant had one foot on the vessel when he fell.””).) Claimant then lifted his left foot off
the top step of the stairs, intending to transfer his left foot to the cap rail. (SMF §§ 53-54; see
RSMF 4 53-54 (disputing the cause of the fall, but not appearing to dispute that Claimant had

lifted his left foot off the stairs to transition to the cap rail).) While transferring his left foot to join

 

' Because Claimant submits a statement of material facts that contains genuinely disputed facts,
see infra IIIB., relevant background information may be disputed by the parties. The Court
attempts to include only background information that is not disputed by either party.

* A cap rail is the often-wooden railing surrounding the edge of the deck of a boat. (See SMF § 42.)
The cockpit is the location of the controls,
his right foot on the cap rail of the Fish Stix, Claimant fell into the water. (SMF §§ 53-54. 56: see
RSMF § 53-54, 56 (disputing the cause of the fall, but not appearing to dispute that Claimant was
transitioning to the cap rail from the stairs when he fell).) Claimant described injuries arising from
boarding the Fish Stix and his fall, including “near complete quadriceps tendon rupture” that
required surgery to repair. (SMF 461; see RSMF § 61 (denying that Claimant’s description of
injuries is a material fact).)

Claimant filed an action against Petitioners in New Jersey state court. (See Compl. q 4:
Morley Cert. { 3, ECF No. 6-1.) Petitioners filed this action seeking exoneration from or limitation
of liability pursuant to 46 U.S.C. § 30501 er seg. and Rule F of the Supplemental Rules for Certain
Admiralty and Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure. (Compl. § 1.)

Claimant moves to dismiss this action based on this Court’s lack of subject matter
jurisdiction, asserting that “[nJegligence in failing to supply a handrail with steps attached to a
dock cannot form the basis for a maritime tort.” (Claimant’s Br. 3, ECF No. 27-12.) Claimant also
moves for summary judgment, asserting that Petitioners are not entitled to exoneration or

limitation of damages because “Petitioners cannot prove absence of privity or knowledge.”

(Claimant’s Br. 8.)
Il. LEGAL STANDARDS

A. Subject Matter Jurisdiction

Because federal courts are courts of limited jurisdiction, the party seeking to invoke the
Court’s jurisdiction bears the burden of proving the existence of subject matter jurisdiction. See
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Under Federal Rule of Civil
Procedure 12(b)(1), the court’s jurisdiction may be challenged either facially (based on the legal

sufficiency of the claim) or factually (based on the sufficiency of a jurisdictional fact). Gould

2
Elecs. Inc. vy. United States, 220 F.3d 169, 176 (3d Cir. 2000). On a facial attack, the Court
considers only the allegations of the complaint and documents referenced therein, construing them
in the light most favorable to the plaintiff. Jd, On a factual attack, “no presumptive truthfulness
attaches to [the] plaintiff s allegations, and the existence of disputed material facts will not
preclude the trial court from evaluating for itself the merits of jurisdictional claims. Moreover, the
plaintiff will have the burden of proof that jurisdiction does in fact exist.” Mortensen v. First Fed.
Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977),

B. Summary Judgment

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). The movant bears the initial burden of showing the absence of a genuine dispute of
material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

The substantive law identifies what facts are material, and “[o]nly disputes over facts that
might affect the outcome of the suit under the governing law will properly preclude the entry of
summary judgment.” /d. at 248. A material fact raises a “genuine” dispute “if the evidence is such
that a reasonable jury could return a verdict for the nonmoving party.” Williams v. Borough of W.
Chester, 891 F.2d 458, 459 (3d Cir. 1989) (citation omitted).

The Court must consider all facts and their logical inferences in the light most favorable to
the nonmoving party. See Pollock v. Am. Tel. & Tel. Long Lines, 794 F.2d 860, 864 (3d Cir. 1986).
The Court will not “weigh the evidence and determine the truth of the matter,” but rather will
determine whether a genuine dispute necessitates a trial. Anderson, 477 U.S. at 249.

“On motions for summary judgment, the movant shall furnish a statement which sets forth

material facts as to which there does not exist a genuine [dispute]... .” D.N.J. Civ. R. 56.1. “A
motion for summary judgment unaccompanied by a statement of material facts not in dispute shall
be dismissed.” Jd.
lil. DISCUSSION

A. Subject Matter Jurisdiction

The district courts have jurisdiction over any “civil case of admiralty or maritime
jurisdiction.” 28 U.S.C. § 1333(1). “The admiralty and maritime jurisdiction of the United States
extends to and includes cases of injury or damage, to person or property, caused by a vessel on
navigable waters, even though the injury or damage is done or consummated on land.” 46 U.S.C.
§ 30101 (a).

A “party seeking to invoke federal admiralty jurisdiction . . . must satisfy conditions both
of location and of connection with maritime activity.” Jerome B. Grubart, Inc. v. Great Lakes
Dredge & Dock Co., 513 U.S. 527, 534 (1995). For location, a court “must determine whether the
tort occurred on navigable water or whether injury suffered on land was caused by a vessel on
navigable water.” Jd. For connection with maritime activity. a court “first, must assess the general
features of the type of incident involved to determine whether the incident has a potentially
disruptive impact on maritime commerce,” then “must determine whether the general character of
the activity giving rise to the incident shows a substantia! relationship to traditional maritime
activity.” /d. (internal quotation marks and citations omitted).

Claimant and Petitioners only substantively discuss the location condition. Claimant
characterizes the alleged tort as a failure to provide a handrail on the stairs, arguing that “the
negligent configuration of docks and their vertical extensions, including steps, do not satisfy a
location test.” (Claimant’s Br. 3.) Petitioners liken the stairs to a gangway, a means of ingress or
egress between a vessel and land, or otherwise argue that Claimant was within navigable water

because he “had one foot on the vessel when he fell.” (Pet’rs’ Opp’n Br. 8.)
1. Location

The Court first addresses whether the alleged tort occurred on navigable water or—if it
occurred on land—whether it was caused by a vessel on navigable water. Admiralty jurisdiction
“encompasses injuries that occur on the gangway, which is considered an extension of the vessel,”
but “does not extend to accidents occurring on piers or ramps running into the sea, which are
considered extensions of land.” In re CR Bronco, LLC, No. 09-3036, 2010 WL 3862366, at *2
(D.N.J. Sept. 27, 2010) (citations omitted). A stairway physically connected to a dock, which does
not extend out over the water to connect a vessel to the dock, is an extension of land, and is not on
navigable water. See id. at *3. A vessel, however, moored to a dock but within navigable water, is
on navigable water and within admiralty jurisdiction. See Sisson v. Ruby, 497 U.S. 358, 363 (1990).

Because the Fish Stix was in the Shark River at the time of the incident, it was a vessel on
navigable waters. Claimant suffered his injury after departing the stairs on the dock. Claimant,
therefore, had left land behind and entered navigable water when he suffered the injury—either by
becoming injured while part of him was only onboard the Fish Stix, or by falling from the Fish
Stix into navigable water, which caused the injury. Under either explanation, Claimant departed
land and entered navigable water when he stepped off the stairs of the dock.

Claimant's attempt to characterize the tort as one solely occurring on land—by the failure
to provide a handrail—does not fail the locality test. Claimant alleges that Petitioners negligently
allowed the Fish Stix to drift farther from the dock than reasonable during boarding, which in part
caused his injury. (E.g., SMF § 60 (“[Claimant] believes that he fell in the water because of the
distance of the boat from the step... .”).) This would nevertheless amount to an injury caused by
a vessel on navigable water. Petitioners, accordingly, meet their burden to demonstrate the location

prong for admiralty jurisdiction is satisfied.
2 Connection with Maritime Activity

The Court “first, must assess the general features of the type of incident involved to
determine whether the incident has a potentially disruptive impact on maritime commerce.”
Grubart, 513 U.S. at 534 (internal quotation marks and citations omitted), The Court “assess[es]
the potential disruptive effects that the type of incident involved could have on maritime
commerce, not whether the particular incident at hand actually disrupted maritime commerce.” Jn
re Christopher Columbus, LLC, 872 F.3d 130, 136 (3d Cir. 2017) (internal quotation marks
omitted) (quoting Hargus v. Ferocious and Impetuous, LLC, 840 F.3d 133, 136 (3d Cir. 2016)).
The test turns “on a description of the incident at an intermediate level of possible generality.”
Grubart, 513 U.S. at 538. Here, the incident is an injury to a commercial passenger arising from
allegedly unsafe procedures and equipment for boarding a vessel.

Unsafe conditions while docking or at the dock have a potential to disrupt maritime
commerce. Sisson, 497 U.S. at 362-63 (finding “a fire on a vessel docked at a marina on navigable
waters” had potential to disrupt maritime commerce because the fire could have “spread to nearby
commercial vessels or mal[d]e the marina inaccessible to such vessels”); In re Christopher
Columbus, 872 F.3d at 136-37 (finding “an altercation between passengers on a boat in the process
of docking has the potential to disrupt maritime commerce” because of, among other things, the
potential for injuries to passengers or crew). Here, the Court finds that an injury to a commercial
passenger caused by a failure to provide safe means of boarding has a potential to disrupt maritime
commerce. An essential activity of maritime commerce is boarding a vessel—maritime commerce
cannot begin without it. Whether it be a chartered fishing excursion, whale watching, a cruise, or
a three-hour tour, maritime commerce frequently involves passengers boarding a vessel. Maritime
commerce is likely to be affected by the regulation of safe boarding procedures for commercial

passengers. Accordingly, the first step of the connection prong is satisfied.
Next, the Court “must determine whether the general character of the activity giving rise
to the incident shows a substantial relationship to traditional maritime activity.” Grubart, 513 U.S.
at 534. As discussed above, maritime activity cannot begin without boarding a vessel, therefore,
boarding a vessel has a substantial relationship to traditional maritime activity. See In re
Christopher Columbus, 872 F.3d at 134 (parties conceding that “carrying passengers for hire on a
vessel on navigable waters is substantially related to traditional maritime activity”); In re
Complaint of MLC Fishing, Inc., No. 08-3056, 2010 WL 582570, at *1—-2 (E.D.N.Y. Feb. 16,
2010) (acknowledging that descending a ramp required to reach a vessel, if part of the vessel. has
a connection with maritime activity); Butler v. Am. Trawler Co., Inc., 707 F. Supp. 29, 32-33 (D.
Me. 1989) (finding boarding a vessel is traditional maritime activity). Accordingly, the second
step of the connection test is satisfied.

Petitioners sufficiently invoke admiralty jurisdiction because the alleged tort occurred on
navigable water. injuries to commercial passengers arising from allegedly unsafe boarding
conditions have the potential to disrupt maritime commerce. and boarding a vessel is a traditional
maritime activity. The Court, accordingly, denies Claimant’s motion to dismiss for lack of subject
matter jurisdiction.

B. Summary Judgment

“On motions for summary judgment, the movant shall furnish a statement which sets forth
material facts as to which there does not exist a genuine issue, in separately numbered paragraphs
citing to the affidavits and other documents submitted in support of the motion.” D.N.J. Civ.
R. 56.1 (emphasis added).

As a supplement to Claimant’s motion, Claimant filed a Statement of “Material Facts in
Support of Notice of Motion Seeking Order Granting Summary Judgment Dismissing All Claims

Seeking Exoneration or Limitation.” (See generally SMF.) This statement included “Conflicting
Facts” that the parties disputed. (SMF §{ 72-83.) The Statement of Material Facts in Support does
not specify which facts are not in dispute, and several of the enumerated “material facts” are
contradicted by the “conflicting facts.” (Compare id. {§ 52-53 (stating that Claimant held Flynn’s
hand while boarding the Fish Stix), with id. §§ 73-77 (stating that Flynn “never reached for
[Claimant’s] hand” and was on the other side of the Fish Stix when Claimant fell); compare id.
{| 57 (stating that Claimant fell headfirst into the water), with id. §§ 79, 82 (indicating that Claimant
fell feetfirst into the water).)

Claimant’s Statement of Material Facts is not a “statement of material facts not in dispute”
under Local Civil Rule 56.1 because it acknowledges that certain facts are both material and in
genuine dispute. Claimant, therefore, cannot meet his burden of showing that there is no genuine
dispute as to any material fact.* “A motion for summary judgment unaccompanied by a statement
of material facts not in dispute shall be dismissed.” D.N.J. Civ. R. 56.1. The Court, accordingly,
dismisses Claimant’s motion for summary judgment.

IV. CONCLUSION
The Court denies Claimant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

because Petitioners satisfy their burden to invoke admiralty jurisdiction. The Court denies

 

* Claimant, instead, asks the Court to look at the cited evidence—such as conflicting eyewitness
accounts and expert reports, (compare SMF 457, with id. §§ 79, 82; compare id. 4 64-68
(Claimant’s expert “opin[ing]| that the gap of more than one foot and the absence of a handrail
constitutes [a] violation of safety standards”), with id. §§ 70-71 (Petitioners’ expert stating “that
the boarding arrangements present when [Claimant] was injured are typical in his experience and
were] safe”))—weigh that evidence, and determine the truth. See Anderson. 477 U.S. at 249.
Claimant’s Motion for Summary Judgment because Claimant fails to demonstrate there is no

dispute of material fact.

3/ Michael A. Shipp
MIUCHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

10
